Citation Nr: 1742854	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-14 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of compensation benefits in the amount of $34,388.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

The Veteran initially requested a hearing before the Board, but cancelled that request in writing.  

The case was remanded in July 2015 and returns to the Board.


FINDINGS OF FACT

1. The Veteran did not flee and there is no evidence of record that the Veteran was a fugitive from June 8, 2005 through July 20, 2006.

2.  The record contains inadequate information to establish that the Veteran was a fugitive.

3.  The record contains inadequate information to establish that a warrant was issued for a felony.


CONCLUSION OF LAW

The Veteran did not meet the definition of a fugitive felon from June 8, 2005 through July 20, 2006, and the debt created based on fugitive felon status was therefore invalid.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665(n) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand/Duties to Notify and Assist

The request for waiver is being granted, any discussion of the above captioned duties is unnecessary.




The overpayment of benefits stems from a period where the Veteran was an alleged "fugitive felon."  The Veteran's arrest warrant lists contempt because of failure to pay a court ordered payment.  The Veteran contends, in part, he was not a "fugitive felon" under the provisions of 38 U.S.C.A. § 5313B and 38 C.F.R. § 3.665(n).  The Veteran alleges he did not actively avoid prosecution.

The term "fugitive felon" means a person who is a fugitive by reason of:   fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.666(e)(2).  The term "felony" includes a high misdemeanor under the laws of a state which characterizes as high misdemeanor offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e)(3).

In June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014) (as referenced in M21-1 Live).  VBA Letter 20-14-09 indicated that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B.

VBA will discontinue benefits based on fugitive felon status only if: a judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole. 

Here, the overpayment to the Veteran occurred from June 8, 2005 to July 20, 2006 due to a warrant issued for obstruction of justice.  The Veteran was not on probation.  See January 2009 letter from Georgia Department of Corrections (not on probation at any time).  There is no evidence of record that he was on parole for a felony.  

The Veteran was arrested in July 2006 and subsequently was incarcerated from July 20, 2006 to September 23, 2006.  The warrant was cancelled after his arrest.  The Veteran contended in a January 2010 hearing that he had not fled.  

The Veteran denies that he fled.  The Veteran sent and received mail to the VA routinely from June 2005 to July 2006 from a PO Box located in the same county as where the search warrant originated and where he lived.  Among the documents the Veteran sent to the VA were documents listing his address, phone number, and his child's school.  All of these show he was in the same county where a warrant had been issued and where he lived.  

In this case, there is no evidence indicating that the Veteran was a fugitive from justice.  The offense which caused the overpayment was obstruction of justice, which does not indicate flight.  Therefore, there is no evidence to demonstrate that the Veteran took any action to avoid service of the warrant.  There is no evidence that he was a fugitive or that the state viewed him as a fugitive.

The VA only sent the Veteran a letter in November 2006 notifying him that he had been identified as a fugitive felon, after he had been incarcerated and released.

Accordingly, the Board finds that there is no evidence of flight to avoid prosecution, or custody or confinement after conviction, and that the warrant was not for violation of probation or parole following a felony conviction.  Thus, the Veteran was not a "fugitive felon" within the meaning of the applicable law and the suspension of VA disability compensation based on his fugitive felon status was not in accordance with the law.



ORDER

As the Veteran was not a fugitive felon from June 8, 2005 through July 20, 2006, his debt is invalid.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


